IN THE SUPREME COURT OF MISSISSIPPI

                     NO. 2013-IA-01261-SCT

THE ALABAMA GREAT SOUTHERN RAILROAD
COMPANY, MISSISSIPPI TRANSPORTATION
COMMISSION AND MISSISSIPPI DEPARTMENT
OF TRANSPORTATION

v.

CHANTEL JOBES


DATE OF JUDGMENT:             07/08/2013
TRIAL JUDGE:                  HON. PRENTISS GREENE HARRELL
TRIAL COURT ATTORNEYS:        CHRISTOPHER OWEN MASSENBURG
                              ROMNEY H. ENTREKIN
                              GRAYSON LACEY
COURT FROM WHICH APPEALED:    LAMAR COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANTS:     ROMNEY H. ENTREKIN
                              RICHARD O. BURSON
                              GRAYSON LACEY
                              CHRISTOPHER O. MASSENBURG
ATTORNEY FOR APPELLEE:        GEORGE W. BYRNE, JR.
NATURE OF THE CASE:           CIVIL - PERSONAL INJURY
DISPOSITION:                  REVERSED AND RENDERED - 01/22/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


                     CONSOLIDATED WITH
                     NO. 2013-IA-01268-SCT


MISSISSIPPI DEPARTMENT OF
TRANSPORTATION AND MISSISSIPPI
TRANSPORTATION COMMISSION

v.
CHANTEL JOBES

DATE OF JUDGMENT:                           07/08/2013
TRIAL JUDGE:                                HON. PRENTISS GREENE HARRELL
COURT FROM WHICH APPEALED:                  LAMAR COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANTS:                    CHRISTOPHER OWEN MASSENBURG
ATTORNEY FOR APPELLEE:                      GEORGE W. BYRNE, JR.
NATURE OF THE CASE:                         CIVIL - PERSONAL INJURY
DISPOSITION:                                REVERSED AND RENDERED - 01/22/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


       BEFORE DICKINSON, P.J., LAMAR AND CHANDLER, JJ.

       LAMAR, JUSTICE, FOR THE COURT:

¶1.    In the early morning hours of April 19, 2010, Chantel Jobes’s vehicle left the

southbound lane of Highway 11, crossed the northbound lane and crashed into a concrete

railroad trestle. Jobes was seriously injured in the accident, and she filed a complaint against

Norfolk Southern Railway Company, the Mississippi Transportation Commission, and the

Mississippi Department of Transportation. The trial judge denied the defendants’ motions

for summary judgment. This Court granted the defendants’ request for an interlocutory

appeal, and we now render summary judgment in their favor.

                        FACTS AND PROCEDURAL HISTORY

¶2.    On April 18, 2010, Jobes began her shift as a manager at T.G.I. Friday’s in

Hattiesburg at 4:00 p.m.1 She finished her shift between 1:00 and 1:30 a.m. the morning of

April 19. She then went to a 24/7 gym nearby to work out, which was her normal routine.


       1
        Jobes testified in her deposition that she does not remember the accident or the day
leading up to the accident, but she has been able to piece together a timeline of events with
the help of friends and coworkers.

                                               2
She worked out for about an hour and then headed to a friend’s house to celebrate his

birthday. She does not remember the party, but her friends told her that she “didn’t want to

finish the cocktail or the drink [she] had,” and that she wanted to go home.

¶3.    Jobes left the birthday party and headed home to Lumberton.              As she neared

Lumberton, her vehicle left the southbound lane of Highway 11, crossed the northbound lane

and crashed head-on into a concrete railroad trestle.2 According to the Mississippi Highway

Patrol’s Uniform Crash Report, the accident was reported at 4:42 a.m. The report also stated

that the weather was “dry” and “clear,” and that the crash was life-threatening. It is

undisputed that Jobes was driving with a suspended license, was legally intoxicated,3 and had

prescription anti-anxiety medication in her system. Jobes testified in her deposition that she

had worked three weeks straight with no days off up until the accident, and that she could not

remember a time when she had been more stressed.

¶4.    Jobes suffered a fractured jaw, fractured right leg, fractured left knee, fractured right

arm, fractured hip, fractured ribs, a collapsed lung, and massive head injuries. On August

22, 2011, she filed her “Petition for Damages” against the Mississippi Department of

Transportation/ the Mississippi Transportation Commission (hereinafter “MDOT,”

collectively) and Norfolk Southern Railway Company. The parties subsequently dismissed




       2
        The Alabama Great Southern Railway’s (“AGSR”) predecessor constructed the rail
line above the location of Jobes’s accident and began operating it in 1883. In 1934, AGSR’s
predecessor and MDOT’s predecessor entered into a contract to construct the underpass
where Jobes’s accident occurred.
       3
           Jobes’s blood alcohol content was 0.095.

                                               3
Norfolk and substituted The Alabama Great Southern Railroad Company (“AGSR”) as the

proper railroad defendant.

¶5.    In her Petition, Jobes alleged that “suddenly and without warning, she lost control of

her vehicle and collided into the Northbound railroad trestle support owned, operated and/or

maintained by defendant, [AGSR].” Jobes alleged that her accident was “caused by the

negligence” of MDOT and AGSR.

¶6.    Specifically, Jobes alleged that MDOT was negligent by:

       (1) Failing to keep the road in a reasonably safe condition;
       (2) Allowing the roadway to persist in a defective and substandard condition,
       despite actual or constructive knowledge of the defective and substandard
       condition;
       (3) Failing to provide an adequate “clear zone” or shoulder at the site of the
       accident;
       (4) Failing to provide adequate and necessary crash cushions at the site of the
       accident;
       (5) Failing to protect or warn of a dangerous condition at the site of the
       collision of which defendants had notice, and adequate opportunity to issue
       appropriate warnings;
       (6) Failing to erect and/or maintain appropriate and reasonable signs, signals,
       warning devices, illumination devices, or guardrails and/or barriers at the site
       of the accident despite actual or constructive notice of the absence and/or
       inadequate condition of the existing devices;
       (7) Failing to construct and/or maintain the roadway in a reasonably safe
       condition in accordance with industry and highway safety standards; and
       (8) Other acts of negligence that will be shown at the trial of this matter.

¶7.    Jobes alleged that AGSR was negligent by:

       (1) Failing to keep and maintain the railroad trestle supports in a reasonably
       safe condition;
       (2) Failing to post adequate warning devices;
       (3) Failing to undertake timely and reasonable repairs;
       (4) Failing to maintain the trestle supports in a [reasonably] safe position; and
       (5) Other acts of negligence that will be shown at the trial of this matter.




                                              4
Jobes requested a nonjury trial against MDOT, a jury trial against AGSR, and demanded $10

million in damages.

¶8.    The parties engaged in discovery during the next two years. Jobes designated Richard

Fitzgerald, professional engineer, as an expert witness.         According to Jobes’s expert

designation, Fitzgerald was expected to testify that the “unprotected bridge pier” constituted

an unreasonably dangerous condition, that the roadway under the overpass was in poor

condition, that the lack of shoulders on the roadway rendered it unreasonably dangerous, that

the railroad overpass supports were unreasonably close to the roadway, and that no adequate

warnings were posted. But two months before trial was set to begin, Jobes’s counsel notified

all counsel of record that she no longer intended to call Fitzgerald as a witness at trial.4 This

left Jobes with no liability expert.5

¶9.    AGSR and MDOT both filed motions for summary judgment.                         The parties

subsequently filed supplemental motions, responses and rebuttals, but the basic arguments

remained the same.

       AGSR’s Position

¶10.   AGSR argued that Jobes was “unable to establish any duty owed by [AGSR] relevant

to her claims, much less evidence of a breach of any such duty.” AGSR argued that MDOT



       4
           This correspondence is not in the record, but Jobes does not dispute it.
       5
         Jobes did designate “technical analyst” Benjamin Smith, but Jobes’s expert
designation stated that he was expected to testify only as to his “inspection of the accident
site, including measurement taken by him and the photographs that were taken, which
measurements and photographs are included in the initial preliminary report of Richard
Fitzgerald, P.E.” There is no indication that Smith was going to testify about the
Defendants’ duty or about what caused or contributed to the accident.

                                                5
was the entity responsible for the roadway conditions along Highway 11, including the

installation and/or erection of any crash guards and/or warning devices. AGSR highlighted

testimony from the deposition of Todd Jordan, MDOT District Maintenance Engineer for

District Six, and from the affidavit of transportation engineering expert Dr. Joseph Blaschke.6

¶11.   Jordan testified that MDOT was responsible for Highway 11 as it pertained to

motorists:

       Q: And at this intersection, as between the railroad and the Mississippi
       Department of Transportation, MDOT is actually the entity with the authority
       over the roadway itself; is that correct?
       ...
       A: Yes.
       Q: And, also, at this intersection, MDOT is responsible for any roadway
       conditions on and along Highway 11 that the motoring public would face; is
       that true?
       A: That’s true.
       Q: And MDOT would be the authority that is responsible for establishing
       speed limits on and along Highway 11 and particularly at the location of the
       overpass with the Alabama Great Southern Railroad Company; is that true?
       A: That’s true.
       Q: And MDOT would be responsible for any roadway signs that are on and
       along Highway 11 as a motorist would approach this intersection; is that true?
       A: That’s true.
       Q: And, then, finally, MDOT would be the entity responsible for the
       installation of any of the crash barriers that would be placed on and along
       Highway 11 to benefit the motoring public; is that true?
       A: I would think so.

And Dr. Blaschke testified similarly:

       [T]he Railroad Company and MDOT have had separate duties with respect to
       maintenance of the subject trestle. The Railroad Company’s duty has been to
       maintain the trestle for railroad operations. In other words, the Railroad
       Company is responsible for maintaining the trestle to ensure that it is
       structurally sound and capable of supporting the weight of the railroad traffic

       6
        AGSR attached Jordan’s deposition transcript to its motion and Dr. Blaschke’s
affidavit to its supplemental motion.

                                              6
       on top of it. MDOT, on the other hand, is responsible for maintenance of the
       trestle and the roadway proper for the motoring public traveling underneath the
       railroad trestle on MS Highway 11. Examples of such maintenance within the
       sole discretion of MDOT include, but are not limited to, setting the roadway
       speed limit, placement of traffic control devices, design and installation of
       safety devices such as crash cushions or guardrails, and design and general
       maintenance of the surface of the roadway. The Railroad Company, in this
       case [AGSR], is not responsible for such maintenance of the highway or
       installation of highway appurtenances, like guardrails and crash cushions, at
       or near the subject trestle.

Dr. Blaschke also opined that Jobes’s negligence was the “sole proximate cause of [the]

accident.” And pharmacotherapy expert Dr. John Cleary stated in his affidavit7 that

       Ms. Jobes’ weight and blood alcohol concentration (95 mg/dL) shortly after
       her arrival at the Hospital, and at the time of the subject accident, indicates that
       Ms. Jobes would have been experiencing adverse effects of alcohol that caused
       her to be significantly impaired with respect to alertness, muscle coordination
       (e.g., balance, speech, vision, and reaction time), judgment, reasoning, the
       ability to detect danger, mood and confidence . . . The presence of
       benzodiazepines in Ms. Jobes’ system further enhanced, or increased, Ms.
       Jobes’ level of impairment at the time of the accident.

Finally, AGSR argued that any common-law duty it might have had to protect motorists from

its railroad trestles had been superseded by subsequent Mississippi statutory law—

specifically, Mississippi Code, Section 65-1-175.8

       MDOT’s Position

¶12.   MDOT argued in its motion that it was immune from liability under the Mississippi




       7
           AGSR attached Dr. Cleary’s affidavit to its supplemental motion also.
       8
        “The jurisdiction of the Mississippi Department of Transportation shall be exclusive
with respect to public roadway/railroad crossings either at grade or otherwise except to the
extent that its jurisdiction is preempted by valid federal statute, regulation or order.” Miss.
Code Ann. § 65-1-175(1) (Rev. 2012) (emphasis added).

                                                7
Tort Claims Act, Mississippi Code Section 11-46-9(1), subsections (d)9 and (v)10 specifically.

MDOT argued that all of Jobes’s claims involved either road maintenance or the placement

of traffic-control devices, and that those were discretionary functions. MDOT also argued

that, even assuming the accident site was unreasonably dangerous, Jobes was aware of the

dangerous condition and failed to exercise reasonable care.

¶13.   In rebuttal, MDOT argued that Jobes had not demonstrated an issue of material fact;

rather, she had provided the court with only “conclusory allegations and ill-fashioned

questions of law.” MDOT also argued that Jobes had presented no evidence of causation,

stating: “Plaintiff cites no expert testimony, or other evidence, to establish that a pothole, lack

of clear white line, a ‘narrow lane,’ lack of lighting, or the absence of a barrier on the

opposing lane of traffic where the accident occurred caused or substantially contributed to

her accident or injuries.”

       Jobes’s Position




       9
        “A governmental entity and its employees acting within the course and scope of their
employment or duties shall not be liable for any claim: . . . (d) Based upon the exercise or
performance or the failure to exercise or perform a discretionary function or duty on the part
of a governmental entity or employee thereof, whether or not the discretion be abused[.]”
Miss. Code Ann. § 11-46-9(1)(d) (Rev. 2012).
       10
         “A governmental entity and its employees acting within the course and scope of
their employment or duties shall not be liable for any claim: . . . (v) Arising out of an injury
caused by a dangerous condition on property of the governmental entity that was not caused
by the negligent or other wrongful conduct of an employee of the governmental entity or of
which the governmental entity did not have notice, either actual or constructive, and
adequate opportunity to protect or warn against; provided, however, that a governmental
entity shall not be liable for the failure to warn of a dangerous condition which is obvious
to one exercising due care[.]” Miss. Code Ann. § 11-46-9(1)(v) (Rev. 2012).

                                                8
¶14.   In response to MDOT’s arguments, Jobes argued that MDOT had submitted “no

qualified expert testimony or affidavit to interpret appropriate medical records to support

[their claim that Jobes’s intoxication was the cause of the accident] or to establish that, even

assuming intoxication, that this condition was the sole cause of the accident unrelated in any

way to MDOT’s lack of adherence to its mandatory obligations relative to the maintenance

of this area of Highway 11.” Jobes also argued that disputed issues of material fact existed

regarding MDOT’s “mandatory obligations and duties relative to the area of Highway 11

where [Jobes’s] accident occurred . . . .” Jobes highlighted several of MDOT’s standard

operating procedures regarding pothole repair and argued that there were questions of fact

regarding whether those procedures had been followed.

¶15.   Jobes also pointed out that, after her accident, MDOT chose to install two additional

impact attenuators on the railroad trestles on the opposite sides of the roadway. Jobes argued

that there was no way to tell when the “bump” and “slippery when wet” signs close to the

accident site were erected, and that the signs “may not” have been in compliance with the

Manual of Uniform Traffic Control Devices used by MDOT.

¶16.   Finally, Jobes argued that there were no edge stripes on the roadway at the accident

site, which also was a violation of the Manual requirements. Among the items attached to

Jobes’s Response were two affidavits: one from Lumberton resident Michelle Entrekin, who

testified that the accident site had standing water “constantly,” contained potholes, and was

very “bumpy and uneven”; and a second from Benjamin Smith,11 who testified about the



       11
         As mentioned above, Jobes designated Benjamin Smith as an expert, and he
identifies himself in his affidavit as an “expert in accident reconstruction.” But again,

                                               9
distance of the warning signs from the accident site and that the edging stripe stopped short

of the underpass.

¶17.   In response to AGSR’s arguments, Jobes argued that AGSR has a common-law duty

to maintain its railroad trestles, citing Illinois Central Railroad Company v. Farris, 259 F.2d
445, 447-48 (5th Cir. 1958), and that AGSR had done nothing to the trestles since they were

built, despite an increase in traffic and speed limits. Jobes stated that the trestles were not

illuminated in any way, were not marked by any reflective tape or similar devices, and were

positioned only six inches from the edge of the roadway. In sum, Jobes argued that AGSR

could not “oversee an overpass with massive support columns built in the mid 1930’s and not

adjust to the increasing danger its unlighted columns that eliminate any ‘clear zone’ pose to

the increased volume of higher speed vehicles.”

       Trial Judge’s Ruling

¶18.   The trial judge held a hearing on MDOT’s and AGSR’s motions after the briefing was

complete. After hearing argument from counsel for all parties, the trial judge denied the

defendants’ motions, stating:

       [I] do have to state that the stream of commerce has evolved enormously since
       1934. And this traffic issue in that location has been a real problem. And I
       don’t think the railroad can merely stand by and say, We have no
       responsibility to make additional improvements or alterations to reflect what
       is going on, on the highway, on a daily basis. I think that common law would
       support [Jobes’s] position. I cannot and will not grant summary judgment for
       the railroad in this particular matter. I think it’s too fact intensive. I think the
       railroad had responsibilities and duties and this has been a real issue.




Jobes’s expert designation does not indicate that Smith was going to testify as to duty,
breach, or causation, and she does not argue that he was going to on appeal.

                                               10
       [As for MDOT], I absolutely do not believe this was discretionary, in view of,
       by your own statements, that they have continually had issues at that location.
       They repeatedly attempted to resolve these issues. Pearl River County is in my
       five-county district. I traverse from outside of Hattiesburg to Pearl River
       county a minimum of 80 times a year. I counted it up. I went under that
       overpass that many times in the past several years. I’m certainly aware of the
       repeated attempt that [MDOT] attempted to maintain that underpass, all in
       vain, until they spent almost a year resolving it. I do think there’s multiple
       factual issues. I do think it was a ministerial responsibility of MDOT to cure,
       and they did not. Therefore, I will deny your motion for summary judgment.

The trial judge later entered an order officially denying the defendants’ motions, but he did

not expound on his reasons for the denial. Trial was set to begin soon after the motion

hearing, but the parties agreed to continue it so that the defendants could seek an

interlocutory appeal with this Court. This Court granted the defendants’ requests and

consolidated the cases.

¶19.   AGSR presents three issues on appeal:

       (1) Whether Plaintiff’s bare assertions are adequate to survive summary
       judgment in light of the expert testimony offered by [AGSR] that the
       installation of highway appurtances [sic], such as guardrails or impact
       attenuators, at the subject grade separation/underpass is beyond the scope of
       maintenance duties owed by [AGSR] at the subject grade separation/underpass
       and would fall within the exclusive purview and sole discretion of the
       Roadway Authority, in this case MDOT;

       (2) Whether Miss. Code Ann. § 65-1-175, which bestows upon MDOT
       exclusive authority to determine the number, type and location of “protective
       devices” at public roadway/railroad crossings, negates the imposition of any
       alleged duty owed by [AGSR] with respect to the installation of additional
       protective devices at the subject underpass; and

       (3) Whether Plaintiff’s claims against [AGSR] can survive summary judgment
       when Plaintiff offered no evidence to rebut the expert testimony offered by
       [AGSR] that Plaintiff’s intoxication and resulting impairment was the sole
       proximate cause of the subject accident and her resulting injuries.

MDOT also presents three issues:


                                             11
       (1) Did the Circuit Court err in denying MDOT and MTC’s summary
       judgment motion, when no evidence was presented, via expert or otherwise,
       that MDOT or MTC’s actions or inactions were more probably than not a
       substantial contributing factor in Jobes’ accident or injuries?;

       (2) Did the circuit court err in finding that MDOT and MTC were not immune
       from suit under §11-46-9(1)(v), when it is uncontested that Jobes was very
       familiar with the conditions of [the] area of the highway in question, and all
       claimed dangers were known and obvious?; and

       (3) Did the circuit court err in finding that MDOT and MTC’s placement of
       traffic-control devices were ministerial functions and, therefore, not subject to
       the immunity protections of Miss. Code. Ann. § 11-46-9, et seq?

Although stated in a variety of ways, both dDefendants argue simply that the trial judge erred

when he did not grant summary judgment in their favor. We agree.

                               STANDARD OF REVIEW

¶20.   The standard of review in a summary-judgment case is well-known, and we note that

it is especially important in this case. Mississippi Rule of Civil Procedure 56(c) allows

summary judgment where there is no genuine issue of material fact and the moving party is

entitled to judgment as a matter of law. Conrod v. Holder, 825 So. 2d 16, 18 (Miss. 2002).

This Court reviews the denial of a motion for summary judgment de novo. Harrison v.

Chandler-Sampson, Ins., Inc., 891 So. 2d 224, 228 (Miss. 2005). When conducting a de

novo review, this Court must view the evidence in the light most favorable to Jobes, but if

the evidence shows that AGSR and MDOT are entitled to judgment as a matter of law,

summary judgment should be entered in their favor. Conrod, 825 So. 2d at 18.

¶21.   “Under Mississippi law, bare assertions are simply not enough to avoid summary

judgment. The non-movant may not rest upon allegations or denials in his pleadings.”

Travis v. Stewart, 680 So. 2d 214, 218 (Miss. 1996) (citation omitted) (emphasis added). “If

                                              12
the party opposing the motion is to avoid entry of an adverse judgment, he or she must bring

forth evidence which is legally sufficient to make apparent the existence of triable fact issues.

Summary judgment is mandated where the nonmoving party fails to show evidence sufficient

to establish the existence of an essential element to his case.” Sligh v. First Nat’l Bank of

Holmes Co., 735 So. 2d 963, 965-66 (Miss. 1999) (citation omitted) (emphasis added).

                                         ANALYSIS

       I.     Jobes’s Claims Against MDOT

¶22.   As mentioned above, Jobes alleges that MDOT was negligent in several different

respects, and we separate those claims into categories for purposes of discussion. The

following claims all relate to MDOT’s alleged duty to maintain and/or repair Highway 11

and the area around the accident site specifically:

       Failing to keep the road in a reasonably safe condition;

       Allowing the roadway to persist in a defective and substandard condition,
       despite actual or constructive knowledge of the defective and substandard
       condition; and

       Failing to construct and/or maintain the roadway in a reasonably safe
       condition in accordance with industry and highway safety standards.

¶23.   In light of this Court’s recent decision in Little v. Mississippi Department of

Transportation, 129 So. 3d 132 (Miss. 2013), we cannot agree with MDOT’s argument

before the trial court that its duty to maintain Highway 11 is discretionary. This Court

specifically stated in Little that: “Because Section 65-1-65 requires [MDOT] to maintain and

repair state highways, that duty—and all acts in furtherance of that duty—are ministerial

unless, as in Montgomery, another statute makes a particular act discretionary . . . [MDOT]



                                               13
is not entitled to discretionary-function immunity for failure to properly maintain and repair

highways because that function is ministerial.” 12 Little, 129 So. 3d 132 at 138.

¶24.   So we agree with Jobes that her claims regarding MDOT’s failure to repair and

maintain Highway 11 are not barred as a matter of law by the discretionary-function

exception to the Mississippi Tort Claims Act. But that does not end the inquiry. Jobes still

must “show evidence sufficient to establish the existence of an essential element to [her]

case”—she must show that MDOT had a specific duty, it breached that duty, and that the

breach proximately caused her injury. Kroger Co. v. Knox, 98 So. 3d 441, 443 (Miss. 2012).

We find that Jobes has shown evidence of none of these things.

¶25.   While Jobes does generally allude to some of MDOT’s standard operating procedures

related to potholes, warning sign placement, and pavement edging in her Response to

MDOT’s Motion, she has presented absolutely no evidence regarding MDOT’s exact duties,

or whether those duties were breached. Additionally and perhaps more importantly, Jobes

has provided no evidence that the alleged negligence caused or contributed to her injuries.

On the contrary, her deposition testimony highlights the glaring lack of causation evidence:

       Q: Has anybody told you how they think the accident happened?
       A: No. Well, people have their [theories] and speculations. I’ve been told so
       many different things.
       Q: Tell me what has been the theories or the speculation about how the
       accident happened.
       A: I was told that maybe I hydroplaned. I was told that maybe I had a stroke.
       I would assume that would be medically proven though at the time of the
       wreck. I was told that maybe I fell asleep. And then it was brought to my



       12
         In fairness to MDOT, we note that it seems to have abandoned this argument on
appeal. In its brief, it argues only that its placement of traffic-control devices was
discretionary.

                                             14
       attention [the intoxication]. And so no doctors, nobody has told me [a] for sure
       answer due to the fact of lack of memory, and nobody has given me the
       answers I really want.
       ...
       Q: Do you think you could have fallen asleep at the wheel that night as tired
       as you were?
       A: Anything is possible, yes.
       Q: You don’t know because you don’t remember it?
       A: Yeah.
       Q: You said hydroplaned. When you drove in that morning, you said you
       don’t remember –
       A: Right.
       Q: – you don’t have a memory of it, so you don’t know whether –
       A: Yeah. They are all theories of what people think happened.
       ...
       Q: Do you think if you were on antianxiety medication – the medical records
       say what they say. You don’t have a memory of it. But do you think that
       based on your experience and understanding, do you think that being – if you
       were on that medication, it’s in your system. If you were on that medication
       that that might have intensified the impact of the alcohol that you did drink
       that night?
       A: Yes.
       Q: Do you think that that interaction which in your experience, if you hadn’t
       had that interaction based on all these years of driving that road at that period
       of time that night and everything else, maybe this accident wouldn’t have
       happened?
       A: Or that severe.
       Q: You still think – I’m asking you. Do you still think – you still think you
       would have wrecked that night if you hadn’t had –
       A: Who knows, because we – nobody really knows exactly. I mean, when
       there’s, you know theories, speculation, but who knows . . . .

¶26.   We find that this testimony fails to offer any evidence of what actually caused Jobes’

accident.13 And Jobes has likewise presented no evidence that the alleged negligence by

MDOT contributed to the severity of her injuries—in other words, she has provided no

evidence that the lack of impact attenuators or guardrails made the accident worse. In short,

Jobes has presented absolutely no evidence regarding MDOT’s duty, any breaches of those

       13
            We reiterate that Jobes has no expert for trial.

                                                 15
duties, or that the breaches caused or contributed to her injuries.

       Failing to provide an adequate “clear zone” or shoulder at the site of the
       accident; and

       Failing to provide adequate and necessary crash cushions at the site of the
       accident.

¶27.   In addition to Jobes’s failure to provide evidence of duty, breach, and causation as

discussed above, these two allegations involve discretionary functions, and MDOT is

therefore immune from liability altogether. Mississippi Code Section 65-1-175 states, in

pertinent part:

       The Mississippi Department of Transportation shall have power, upon its own
       motion, or upon complaint, and after having made proper investigation and
       after notice and hearing, if requested, to require the installation of adequate
       and appropriate luminous reflective warning signs, luminous flashing signals,
       crossing gates illuminated at night, or other warning devices in order to
       promote the health and safety of the public . . . The department shall have
       authority to determine the number, type and location of such signs, signals,
       gates or other protective devices which shall conform as near as may be with
       generally recognized national standards,[14 ] . . .

Miss. Code Ann. § 65-1-175(3) (emphasis added). We find that the statute above allows

MDOT, in its discretion, to determine the appropriate type, number, and location of




       14
         Tellingly, Jobes’s counsel admitted at the summary judgment hearing that “[t]here’s
no testimony, no evidence what those national standards are at this time. That is an issue for
resolution at some point in time.”

                                             16
protective devices at railroad crossings,15 making it immune from liability for these two

claims under Section 11-46-9(1)(d).

       Failing to erect and/or maintain appropriate and reasonable signs, signals,
       warning devices, illumination devices, or guardrails and/or barriers at the
       site of the accident despite actual or constructive notice of the absence
       and/or inadequate condition of the existing devices.

¶28.   Again, proof of causation aside, we find that this allegation also involves a

discretionary function, and that MDOT is therefore immune from liability altogether. In

Little, this Court stated: “Because Section 65-1-65 requires [MDOT] to maintain and repair

state highways, that duty—and all acts in furtherance of that duty—are ministerial unless,

as in Montgomery,[16] another statute makes a particular act discretionary.” Little, 129 So.
3d at 138 (emphasis added).

¶29.   Here, we find that there is another statute that makes the placement of traffic-control

devices discretionary: “The commissioner of public safety and the state highway commission

shall place and maintain such traffic-control devices conforming to its manual and

specifications, upon all state and county highways as it shall deem necessary to indicate and

to carry out the provisions of this chapter or to regulate, warn, or guide traffic.” Miss. Code

Ann. § 63-3-303 (Rev. 2013) (emphasis added). We find that the statute above allows



       15
         In Illinois Central Railroad Co. v. Farris (which is the same case relied on by Jobes
to assert that AGSR has a common-law duty to maintain its railroad crossings), the Fifth
Circuit Court of Appeals stated: “Narrowly, the term ‘crossing’ applies to an intersection of
a railroad and a road or highway in the same plane. More broadly, the term includes
overpasses, underpasses, bridges or other means by which one crosses from one side of a
railroad to the other.” Illinois Cent. R.R. Co. v. Farris, 259 F.2d 445, 447 n.2 (5th Cir. 1958).

       16
            Miss. Transp. Comm’n v. Montgomery, 80 So. 3d 789 (Miss. 2012).

                                               17
MDOT, in its discretion, to determine the appropriate type, number, and location of traffic-

control devices, making it immune from liability for this claim under Section 11-46-9(1)(d).

       Failing to protect or warn of a dangerous condition at the site of the
       collision of which defendants had notice, and adequate opportunity to
       issue appropriate warnings.

¶30.   Jobes specifically states in her brief that she is “not pursuing a claim based on a failure

to warn” in this appeal. We therefore decline to address this cause of action.

       II.    Jobes’s Claims Against AGSR

       Failing to keep and maintain the railroad trestle supports in a reasonably
       safe condition;

       Failing to post adequate warning devices;

       Failing to undertake timely and reasonable repairs; and

       Failing to maintain the trestle supports in a [reasonably] safe position.

¶31.   Jobes argues that AGSR has a continuing common-law duty to maintain the railroad

crossing. It is true that the Fifth Circuit has stated that: “A railroad company has an

affirmative duty to maintain highway crossings so as ‘to fulfill its obligation of affording

proper security for life and property. Thus the railroad must so construct trestles as to afford

reasonably sufficient clearance or headway for ordinary vehicular traffic.’” Illinois Cent.

R.R. Co. v. Farris, 259 F.2d 445, 447 (5th Cir. 1958).

¶32.   But we find that any common-law duty AGSR may have had to maintain and repair

its railroad trestles and to place warning signs has been relegated to MDOT, pursuant to

Mississippi Code Section 65-1-175(1): “The jurisdiction of the Mississippi Department of

Transportation shall be exclusive with respect to public roadway/railroad crossings either at



                                               18
grade or otherwise except to the extent that its jurisdiction is preempted by valid federal

statute, regulation or order.” (Emphasis added.) Jobes has presented no federal statue,

regulation, or order that would preempt MDOT’s jurisdiction. So we find that any common-

law duty that AGSR might have had to repair, maintain or warn 17 no longer exists.

¶33.   Moreover, as discussed above, Jobes simply has offered no evidence of what that

common-law duty encompasses, or how AGSR breached that duty. We agree with AGSR’s

argument that the “tasks of defining, distinguishing between and analyzing the specific duties

owed to the motoring public by [AGSR], a participant in one of the most heavily regulated

industries in this country, and MDOT, a governmental roadway authority, at this grade

separation are beyond the capabilities of the average lay person and require an intimate

understanding of industry specific standards and terminology.” In short, highly technical

issues would have to be addressed, and Jobes simply has presented no evidence that would

make this a fact question for the jury.18

¶34.   And finally, Jobes’s claims against AGSR suffer from the same lack of evidence of

causation as do her claims against MDOT. Incredibly, Jobes argues in her brief that:

       The affidavit from [AGSR’s] accident re-constructionist that Ms. Jobes’
       actions were the sole proximate cause of the accident, is not, as [AGSR]


       17
          As quoted above, Section 65-1-175(3) gives MDOT full power to place warning
signs and other protective devices at railroad crossings: “The department shall have authority
to determine the number, type and location of such signs, signals, gates or other protective
devices which shall conform as near as may be with generally recognized national standards
. . . .” Miss. Code Ann. § 65-1-175(3) (Rev. 2012).
       18
         “The general rule in Mississippi is that expert testimony is not required where the
facts surrounding the alleged negligence are easily comprehensible to a jury.” Wal-Mart
Stores, Inc. v. Johnson, 807 So. 2d 382, 388 (Miss. 2001) (citing Hammond v. Grissom,
470 So. 2d 1049, 1052 (Miss.1985)) (emphasis added).

                                             19
       claims, reliable. This expert reaches his conclusion as to causation without
       appropriate factual support; he simply equates impairment with loss of control
       without any consideration whatsoever of the role, if any, that the degraded
       condition of the road surface played in Ms. Jobes’ vehicle veering across the
       roadway at this particular spot after having already driven approximately 25
       miles from Hattiesburg without incident. In short, he only considered one
       conclusion and failed to consider, evaluate and eliminate other plausible and
       reasonable causes of the collisions, notably, the substandard condition of the
       paved surface of [Highway 11] as it passed under the [AGSR] trestle . . . The
       [AGSR] affidavit further makes no findings with respect to the effect an
       impact attenuator designed to prevent head-on collisions, and/or a shoulder
       unencumbered by massive, immovable columns, would have had on the
       severity of the injuries sustained by Ms. Jobes in this head-on collision. While
       the affidavit does make the claim that Ms. Jobes’ acts were the sole proximate
       cause of the accident, no where does this expert address the issue of the extent
       to which an impact attenuator would have effected [sic], lessened or reduced
       the severity of the injuries sustained in this head-on impact.

¶35.   Jobes has completely reversed the parties’ relative burdens of proof. It is not AGSR’s

burden to prove that its alleged negligence was not a substantial factor in causing Jobes’s

injuries; rather, it is Jobes’s burden to prove that it was—a burden she has not even attempted

to meet. As AGSR succinctly stated: “[Jobes] failed to articulate what specific duties she

alleges were owed by [AGSR], much less how [AGSR] breached such alleged duties or even

that such alleged breaches proximately caused or contributed to her injuries.”

                                       CONCLUSION

¶36.   We find that all of Jobes’s claims against the defendants fail, either because

defendants are immune from liability (in MDOT’s case), or because she has wholly failed

to “show evidence sufficient to establish the existence of the essential elements” of her

claims. We reverse the ruling of the Lamar County Circuit Court and enter summary

judgment in favor of the defendants.

¶37.   REVERSED AND RENDERED.

                                              20
    WALLER, C.J., DICKINSON AND RANDOLPH, P.JJ., KITCHENS,
CHANDLER, PIERCE, KING AND COLEMAN, JJ., CONCUR.




                            21